—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Steinhardt, J.), dated February 11, 1998, as granted that branch of the defendant’s motion which was to set aside the verdict as to damages and for a new trial on that issue, unless the plaintiff consented to reduce the verdict as to damages *448from the sum of $6,000,000 to the sum of $1,050,000, and the defendants cross-appeal from so much of the same order as denied that branch of their motion which was to set aside the verdict in its entirety and for judgment as a matter of law.
Ordered that the order is reversed insofar as cross-appealed from, on the law, that branch of the defendants’ motion which was to set aside the verdict in its entirety is granted, judgment as a matter of law is granted in favor of the, defendants, that branch of the defendants’ motion which was to set aside the verdict on damages is denied as academic, and the complaint is dismissed; and it is further,
Ordered that the appeal is dismissed as academic in light of our determination of the cross appeal; and it is further,
Ordered that the defendants are awarded one bill of costs.
The defendants established at trial that their ambulance was responding to an emergency call with its lights and sirens on when it struck the plaintiff, who was in the middle of the roadway some 200 feet from an intersection. Upon our review of the record, and affording the plaintiff the benefit of every favorable inference, there was no rational basis upon which the jury could have concluded that the defendant driver acted with “reckless disregard for the safety of others” such that liability should attach under the circumstances of this case (see, Saarinen v Kerr, 84 NY2d 494, 497; see also, Szczerbiak v Pilat, 90 NY2d 553, 556; Vehicle and Traffic Law § 1104 [e]). Joy, J. P., Friedmann, Goldstein and McGinity, JJ., concur.